PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yssel, Erika
Application No. 14/703,850
Filed: 4 May 2015
For: Support Assembly

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed February 7, 2021.  

The petition under 37 CFR 1.137(a) is DISMISSED.

This application became abandoned on August 1, 2018, for failure to file an appeal brief within two months from July 31, 2018, the date of the notice of appeal pursuant to 37 CFR 41.37(a). On January 23, 2019, the Office mailed a Notice of Abandonment.  On February 7, 2021, applicant filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirement (3) above. In particular, the petition does not satisfy 37 CFR 1.137(b)(4). 

Petitioner has met requirements (1) and (2) above. Petitioner submitted the required reply in the form of an appeal brief, paid a $525 petition, made a statement of unintentional delay, and provided additional information regarding the extended period of delay in the form of statement by petitioner. However, petitioner’s statement does not explain in detail the facts and circumstances covering the entire period delay including when and how she discovered the application was abandoned until the filing of a petition under 37 CFR 1.137(a). Additional information regarding whether the delay was unintentional is required on renewed petition.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

MPEP 711.03(c) states that there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(A) the delay in reply that originally resulted in the abandonment;
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

Petitioner states she is the responsible party having the right or authority to file the response in the above-identified application. However, petitioner’s statement does not address the periods of delay in filing a reply that originally resulted in the abandonment of the application and the delay in filing the initial petition under 37 CFR 1.137(a). On renewed petition, petitioner must submit a signed statement that explains when and how she discovered the application was abandoned; and how long after the date of discovery did applicant file a petition to revive the application. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Any renewed petition under 37 CFR 1.137(a) must include a statement in support of a conclusion that the entire period of delay is unintentional as described. Applicant may wish to use the USPTO’s form – PTO/SB/64 when submitting a renewed petition. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                    





    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).